Title: Thomas Jefferson to Jeremiah A. Goodman, 18 October 1812
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Dear Sir Monticello Oct. 18. 12. 
           I wrote to you on the 10th by post, requesting that you would make the necessary preparation for mr Chisolm’s beginning to plaister by sending for a waggon load of lime, and having sand brought by the waggon returning from Lynchbg, or sending for it express. I presume the waggon load of plank has been brought from Rosser’s and that mr Perry has made a beginning of putting up the grounds for the plaisterer. I am mending, but very slowly. the moment I can travel without too much pain, I will set out for Poplar Forest. perhaps this may be in ten days or a fortnight. but this is uncertain. in the mean time I hope you will do every thing to forward mr Chisolm, as the season is far advanced, and I am anxious to be done with it, and not to interrupt another year with it. two hands will be necessary for him till he gets a stock of mortar made up. of these you must furnish one & mr Darnell one. afterwards one will suffice, and that had better be Phil Hubbard because he understands the making mortar so well. you will have to make up half his time to mr Darnell. mr Chisolm calculates that he can do the whole in 7. weeks. this will carry it into December when plaistering becomes very precarious. in hopes of being with you soon & seeing Chisolm & Perry well on with their work I tender you my best wishes.
          
            Th:
            Jefferson
         